[Cite as Sheffield v. Sheffield , 2012-Ohio-4607.]


                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                                JOURNAL ENTRY AND OPINION
                                         No. 98308



                               DANETTE L. SHEFFIELD
                                                           PLAINTIFF-APPELLEE

                                                     vs.

                                  JAMES G. SHEFFIELD
                                                           DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                       Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                                   Domestic Relations Division
                                        Case No. D-317868


        BEFORE:           Celebrezze, P.J., Jones, J., and Cooney, J.

        RELEASED AND JOURNALIZED:                          October 4, 2012
FOR APPELLANT

James G. Sheffield, pro se
16204 Valleyview Avenue
Cleveland, Ohio 44135


FOR APPELLEE

Danette L. Sheffield
26101 Country Club Boulevard
Apt. 229
North Olmsted, Ohio 44070
FRANK D. CELEBREZZE, JR., P.J.:

       {¶1} This cause came to be heard upon the accelerated calendar pursuant to

App.R. 11.1 and Loc.R. 11.1, the trial court records and briefs of counsel.

Defendant-appellant, James G. Sheffield, appeals from the judgment of the Cuyahoga

County Court of Common Pleas, Domestic Relations Division, denying his motion to

modify spousal support. After careful review of the record and relevant case law, we

affirm the judgment of the trial court.

       {¶2} Appellant and plaintiff-appellee, Danette L. Sheffield, were married on

December 1, 1984, in Cleveland, Ohio.         On September 14, 2007, plaintiff filed a

complaint for divorce. The parties were divorced pursuant to the Agreed Judgment Entry

journalized October 3, 2008. The 2008 Agreed Judgment Entry of divorce ordered

appellant to pay $800 per month directly to plaintiff for 48 months from July 1, 2010, to

June 1, 2014, as permanent spousal support.

       {¶3} On July 14, 2011, plaintiff filed a motion to show cause for nonpayment of

support, alleging that appellant owed $20,954 as of June 1, 2011. Several pretrials were

held to determine the exact amount of the arrearage and to resolve the contempt issue.

On January 19, 2012, appellant filed a motion to modify spousal support. He requested a

reduction in the award of spousal support due to a change in circumstances arising from a

decrease in his annual income since the time of the parties’ divorce.        The matter

proceeded to trial on January 20, 2012, before a magistrate.
       {¶4} On February 27, 2012, the magistrate issued its decision finding appellant in

contempt for nonpayment of support.            The magistrate found that appellant owed

arrearages in the amount of $21,287.60 as of December 31, 2011. 1 The magistrate

sentenced appellant to 30 days in jail or, in the alterative, to perform not less than 200

hours of community service or until the contempt was purged, whichever occurred first.

       {¶5} Furthermore, the magistrate denied appellant’s motion to modify spousal

support, finding that the court was unable to modify the spousal support obligation

because the order did not expressly reserve jurisdiction to modify the amount or term of

the obligation.

       {¶6} On March 9, 2012, appellant filed an objection to the magistrate’s decision.

On April 4, 2012, the trial court overruled appellant’s objections and adopted the

magistrate’s decision without modification.

       {¶7} Appellant brings this timely appeal, pro se, raising one assignment of error

for review.

                                      Law and Analysis

       {¶8} In his sole assignment of error, appellant argues that the trial court abused its

discretion in denying his motion to modify spousal support.

       {¶9} Initially, we note that appellant states in his appellate brief that he is entitled

to relief from the trial court’s order under Civ.R. 60(B). However, this issue was not


       The trial court calculated that $4,587.60 was owed for child support, while $16,700.00 was
       1


owed for spousal support.
raised in the trial court, and we cannot consider it in this appeal. See Easterling v.

Ameristate Bancorp, Inc., 2d Dist. No. 23980, 2010-Ohio-3340, ¶ 60. Accordingly, we

limit our review to appellant’s contention that the trial court erred in failing to consider

his inability to pay the spousal support order.

       {¶10} As a general matter, we review spousal support issues under an abuse of

discretion standard. See Dunagan v. Dunagan, 8th Dist. No. 93678, 2010-Ohio-5232, ¶

12. An abuse of discretion signifies an attitude on the part of the trial court that is

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217,

219, 450 N.E.2d 1140 (1983).

       {¶11} This court has previously stated that “[t]he appropriate remedy, when there

is a change in a party’s circumstances after a divorce decree, is to file a motion to modify

under R.C. 3105.18(E).” Hirsh v. Hirsh, 8th Dist. No. 67977, 1995 Ohio App. LEXIS

5174, at *11 (Nov. 22, 1995). R.C. 3105.18 governs a trial court’s authority to terminate

or modify a spousal support order. In order for a trial court to modify the amount or terms

of spousal support, the court must have jurisdiction to make the modification, as provided

in R.C. 3105.18(E). Calabrese v. Calabrese, 8th Dist. No. 88520, 2007-Ohio-2760,

¶ 19. R.C. 3105.18(E) provides in pertinent part:

       (E) * * * the court that enters the decree of divorce or dissolution of
       marriage does not have jurisdiction to modify the amount or terms of the
       alimony or spousal support unless the court determines that the
       circumstances of either party have changed and unless one of the
       following applies:

       (1) In the case of a divorce, the decree or a separation agreement of the
       parties to the divorce that is incorporated into the decree contains a
       provision specifically authorizing the court to modify the amount or terms
       of alimony or spousal support.

       {¶12} In the seminal case of Mandelbaum v. Mandelbaum, the Ohio Supreme

Court clarified that

       a trial court lacks jurisdiction to modify a prior order of spousal support
       unless the decree of the court expressly reserved jurisdiction to make the
       modification and unless the court finds (1) that a substantial change in
       circumstances has occurred and (2) that the change was not contemplated at
       the time of the original decree.

121 Ohio St.3d 433, 2009-Ohio-1222, 905 N.E.2d 172, paragraph two of the syllabus.

Thus, pursuant to Mandelbaum, it is only after jurisdiction is established that the trial

court may examine whether the existing support order should be modified in light of the

change in circumstances that has occurred.         Tufts v. Tufts, 9th Dist. No. 24871,

2010-Ohio-641.

       {¶13} In the present case, appellant’s four-year spousal support obligation was

designated as “permanent,” and the provision did not reserve jurisdiction for

modification. Absent such a reservation, R.C. 3105.18(E)(1) deprives the trial court of

jurisdiction to hear appellant’s motion to modify spousal support.           McLaughlin v.

McLaughlin, 4th Dist. No. 00CA14, 2001-Ohio-2450. Accordingly, we conclude that

the trial court correctly found that it lacked jurisdiction to modify spousal support in this

matter.

       {¶14} Appellant’s sole assignment of error is overruled.

       {¶15} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

LARRY A. JONES, SR., J., and
COLLEEN CONWAY COONEY, J., CONCUR